Title: To James Madison from William Madison, 11 February 1813
From: Madison, William
To: Madison, James


        
          D Brother
          Feby 11th 1813
        
        In Roberts letter to me he expressed considerable desire to pursue the study of the sciences particularly natural Philosophy and Chimestry but I hope his time has been profitably employed in Washington. Ambrose has inclosed him the terms of Mr Gerardins School.
        You have deliverd in the Mill 942.58 B.bls wheat, 330 of which came from Blackmeadow and all the Flour sent to markett but one load. 85 Bbls were sold when I wrote you before. Flour is now quoted at between 9¾ & 10 Dolls. I shall be in Fredericksbg in the course of next week & perhaps may dispose of what may be on hand unless you advise otherwise as it respects your’s. I believe Capt Eddins has drawn the amt of the first sale. My second payment for the Land became due on the first of last month and I have been delivering all the Flour I possibly could to meet it. It is understood by Mr Wm Jones (who holds the Bonds) that payment is to be made thro: Mr Patton. I have (including my part of the toll Flour) abt 100 Bbls more to go down, yet I shall be constrained to avail myself of the loan you was so friendly as to proffer, but I intreat you to consult your own convenience entirely on the subject, especially as to the amt. The Sum due is a little upwd of $4,000. If you write me direct to Fredbg where I shall be to arrange the payment.
        We all remain in usual health except Lucy who has been somewhat indisposed, we tender you all our sincere Affections. Yrs. &c
        
          Wm Madison
        
      